Citation Nr: 0109603	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a head injury.

2.  Entitlement to service connection for a major depressive 
disorder.

3.  Entitlement to service connection for a traumatic brain 
injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1977, August 1981 to August 1983 and April 1985 to 
May 1986, with additional service in the Naval Reserve.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), which denied the benefits sought on 
appeal.


REMAND

The veteran maintains, in substance, that he injured his head 
while on active duty, during two accidents he suffered while 
onboard a ship.  The veteran also claims that he now has a 
major depressive disorder and a traumatic brain injury due to 
his service, to include as caused by the head injuries.  
Accordingly, a favorable determination is requested.

An April 2000 VA Form 119 Report of Contact recounts a 
telephone call from the veteran to the RO.  He asserted that 
he was seen at the Westside and Hines VA medical centers 
(VAMCs) at some point between 1979 to 1984 for headaches; 
that he had a CT scan at Westside at an unspecified date; and 
that he was seen at the Bay Pines VAMC in Florida in January 
1999 for headaches.  The veteran noted that he had been seen 
at the Lakeside VAMC for the past five years, identified a 
specific VA doctor there, and listed his prescribed 
medications.

The Board notes that the record before it does not contain 
medical records from the Westside and Hines VAMCs for the 
period between 1979 to 1984, from the Bay Pines VAMC for 
January 1999, or from the Lakeside VAMC for the past five 
years.  The file does contain the report of a September 1996 
CT scan of the head from the Lakeside VAMC but does not 
include the report of such an examination conducted at the 
Westside VAMC.  Since VAMC treatment records are already in 
the custody of VA, a reopened claim is never a prerequisite 
for associating them with a veteran's claims file.  "[T]he 
Secretary had constructive, if not actual, knowledge of those 
items [generated by the VA]."  Bell v. Derwinski, 2 Vet. App 
611, 613 (1992).  

The Board also observes that the veteran's file contains a 
September 1998 Notice of Award from the Social Security 
Administration (SSA), providing that the veteran had been 
found disabled for purposes of SSA rules in June 1996.  
However, the SSA submitted no corresponding medical or 
employment records.

The Board regrets any delay in the adjudication of the 
veteran's claim caused by this remand, but points out that 
any adjudication by the Board that did not consider the 
treatment records identified above, and that did not result 
in a full grant of benefits, would be prejudicial to the 
veteran.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duty to assist.  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the Veterans Claims Assistance Act of 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these additional reasons, a remand is 
required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the SSA and 
request a copy of all medical and 
employment records pertaining to the 
September 1998 determination of the 
veteran's entitlement to disability 
benefits.

2.  The RO should take appropriate action 
to obtain copies of all clinical records 
from the Westside and Hines VAMCs for the 
period between 1979 to 1984, from the Bay 
Pines VAMC for January 1999, and from the 
Lakeside VAMC since January 1, 1995, 
which have not been previously secured.

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Then, in light of the evidence 
obtained pursuant to the requested 
development, the RO should readjudicate 
the issue of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for a head 
injury, as well as the issues of 
entitlement to service connection for a 
major depressive disorder and a traumatic 
brain injury.  

5.  If the benefits sought on appeal 
remain denied, where a timely notice of 
disagreement is of record, the veteran and 
the veteran's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered.  
The veteran and his representative should 
be afforded the appropriate opportunity to 
respond before the record is returned to 
the Board for further review.




The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	N. W. BENJAMIN
Acting Member, B-oard of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



